Dismissed and Memorandum Opinion filed September 19, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00109-CV

                           TAMBRIA LEE, Appellant

                                         V.

                       CRP RIVERSTONE, LP, Appellee

                On Appeal from the County Court at Law No. 4
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-CCV-063719

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed January 31, 2019. The clerk’s record
was filed March 27, 2019. No reporter’s record or brief was filed.

      On August 8, 2019, this court issued an order stating that unless appellant filed
a brief on or before August 23, 2019, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                         2